UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1291



MOHAMMED MOOSAVI,

                                              Plaintiff - Appellant,

          versus


RALPH B. EVANS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1779-A)


Submitted:   April 30, 1999                   Decided:   May 21, 1999


Before WIDENER and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mohammed Moosavi, Appellant Pro Se.   Alan David Eisler, PALEY,
ROTHMAN, GOLDSTEIN, ROSENBERG & COOPER, Bethesda, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Mohammed Moosavi appeals the district court’s order dismissing

his complaint for lack of jurisdiction.      We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm the dismissal on the reasoning of the

district court. See Moosavi v. Evans, No. 98-1779-A (E.D. Va. Feb.

10, 1999).*       However, because the court lacked jurisdiction over

the subject matter of the action, the dismissal should have been

without prejudice, see Fed. R. Civ. P. 41(b), and we modify the

judgment insofar as it purports to dismiss the action with preju-

dice.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  AFFIRMED AS MODIFIED




        *
       Although the district court’s judgment or order is marked as
“filed” on February 9, 1999, the district court’s records show that
it was entered on the docket sheet on February 10, 1999. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the judgment or order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                     2